Title: To Thomas Jefferson from John A. Graham, 2 January 1805
From: Graham, John A.
To: Jefferson, Thomas


                  
                     May it 
                        please Your Excellency 
                     
                     New York Jany 2d. 1805
                  
                  Having been informed that certain Individuals have said or written to the Executive of the United States, things which have called in question my want of attachment to the present administration, so derogatory to my honor and feelings—.
                  I here take the liberty to forward the enclosed letter which I procured to be published in Vermont more than three Years since: as by the affidavit hereunto annexed will appear—And have to request that Your Excellency would have the goodness to find leisure for its perusal—And be Assured Sir, it was written from the effusions of the heart.—
                  I should not have troubled Your Excellency in this way, neither had I the vanity to wish the Author to have been known, had not some personal enemies endeavoured to injure me. fearful that my services might be called into Action by the Executive—I am may it please your Excellency with profound respect.
                  
                     John A. Graham
                     
                  
                Enclosure
                                    
                     
                        Sir/
                     
                     
                        As I have not the honor of being Personally Acquainted with you—you will have the goodness to pardon me for the liberty I here take in Addressing myself to the Chief Majestrate of the United States—And permit me to lay before you a heart which is no Stranger to the joys of our fellow Citizens thus far in your public Administration—(He whoes daring and luminent pen drew the declaration of American Independance is fully competant to Support the Mighty fabric thereon erected)—And so long as the People of the United States, have a Man at helm who unites exact Observation with Judicious remarks and sound reasoning able to investigate causes, and who so truly Administers Justice—the people will flourish and must be truly happy. It is said that the Nile is the most beneficial of all Rivers, by its overflowing and fertilizing the Soil of Egypt—Naturalists, however Observe, that the more fruitful the Earth is upon the recess  of its waters, the more frightful are the Monsters that they have upon the Strand. It is not my intention to attack either the Morals or the practices of the late Administration—I may however, without Offence to any, favorable to American liberty, venture to Affirm, that, the time and circumstances Attending your appointment to the Presidential Chair—were as favorable to the interest of the good People of the United States, as the overflowing of the Nile is to the fertility of the land of Egypt; but the waters must reside, that, we may enjoy the harvest of your great Virtues. To speak without a Metaphor, a happy Spirit of enquiry has taken its rise near the Presidential Chair, and it is to be hoped, will be carried through every department of Public business. Let abuses and corruptions in great Offices be punished and reformed, and lesser villains will Submit were it only for the credit of the Company. You Sir most assuredly are the Person whom the People ardently love; which Affection of theirs is happily returned, by your declared concern for their prosperity, and let nothing disturb this mutual confidence. Let there be but one contest between them, whether the President loves the People best, or the People him; and may it be a long, a very long contest; may it never be decided, but let it remain doubtful; and may the Paternal Affection on the one side, and the filial Observance on the other, be had in perpetual remembrance.
                     
                        May the god of heaven & Earth have you always under his protection, and direct you for the best good of the People of the United States, and his honor and glory in all you do;—And may you reap the benefit of it, by an increase of happiness in this world; and in the next; is the Sincere wish of him who has the honor to Subscribe himself—with the Most Profound Respect & Consideration.
                     
                        (Signed) (Mc.Gillda.)
                        
                     
                  
                  
               